NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                 DANIELLE GAGNON, Petitioner/Appellee,

                                        v.

                BRYAN C. GREENE, Respondent/Appellant.

                           No. 1 CA-CV 21-0132 FC
                               FILED 10-14-2021


           Appeal from the Superior Court in Maricopa County
                          No. FC2014-000813
                The Honorable Monica Edelstein, Judge

                                  AFFIRMED


                                   COUNSEL

Danielle Gagnon, El Mirage
Petitioner/Appellee

Bryan Greene, Phoenix
Respondent/Appellant


                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.
                          GAGNON v. GREENE
                          Decision of the Court

B A I L E Y, Judge:

¶1           Bryan C. Greene (“Father”) appeals the superior court’s order
modifying legal decision-making, parenting time and child support. For
the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            “We view the evidence in the light most favorable to
upholding the decision.” Walsh v. Walsh, 230 Ariz. 486, 490, ¶ 9 (App. 2012).
Father and Danielle Gagnon (“Mother”) divorced in 2014 and have three
minor children. Since a modification order in 2018, the parties have shared
equal parenting time and joint legal decision-making with neither parent
having final authority.

¶3            In August 2020, Mother petitioned to modify the parenting
plan and alleged Father’s anger issues were negatively impacting the
children. At an evidentiary hearing, the court heard from Mother and
Father and considered a court-ordered interview of their 14-year-old
daughter. The court found credible evidence that Father’s behavior had
significantly strained his relationship with the children and endangered
their mental health and wellbeing.

¶4            The court determined Father’s behavior was a material
change in circumstance since the 2018 order and granted Mother final legal
decision-making authority and reduced Father’s parenting time to every
other weekend. The court also increased Father’s monthly child support
payment to correspond to the new parenting plan.

¶5            We have jurisdiction over Father’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, A.R.S. §§ 12-120.21(A)(1)
and 12-2101(A)(1).

                              DISCUSSION

¶6            Father argues insufficient evidence supports the court’s
finding that his behavior constituted a material change in circumstance and
the resulting parenting time schedule, legal decision-making order and
child support calculation were error. We review orders modifying
parenting plans and child support for an abuse of discretion, but we will
not reweigh the evidence. See Backstrand v. Backstrand, 250 Ariz. 339, 343 ¶
14 (App. 2020) (legal decision-making and parenting time); Milinovich v.
Womack, 236 Ariz. 612, 615, ¶ 7 (App. 2015) (child support).



                                     2
                           GAGNON v. GREENE
                           Decision of the Court

¶7             Father has not provided a transcript of the proceedings,
references to the evidence presented to the superior court or citations to any
legal authority in support of his argument. See ARCAP 11(c)(1)(A)
(requiring appellant to provide the record necessary for appellate court to
decide the issue); ARCAP 11(c)(1)(B) (“If the appellant will contend on
appeal that a judgment, finding or conclusion, is unsupported by the
evidence or is contrary to the evidence, the appellant must include in the
record transcripts of all proceedings containing evidence relevant to that
judgment, finding or conclusion.”); ARCAP 13(a)(7)(A) (requiring briefing
to contain references to the record and citations to legal authority). To the
extent that Father references the record, he asks us to reweigh the evidence,
which we will not do. Hurd v. Hurd, 223 Ariz. 48, 52, ¶ 16 (App. 2009) (“Our
duty on review does not include re-weighing conflicting evidence or
redetermining the preponderance of the evidence.”).

¶8             Father’s brief included documents that he did not present to
the superior court. We decline to consider evidence that is not in the record
on appeal and issues raised for the first time on appeal. See ARCAP 11(a)(1)
(defining the official record on appeal); Englert v. Carondelet Health Network,
199 Ariz. 21, 26, ¶ 13 (App. 2000).

¶9            Here, the court found credible evidence of changed
circumstances affecting the children’s welfare, and after considering the
factors in A.R.S. § 25-403(A), concluded the children’s best interests
required modification. See Backstrand, 230 Ariz. at 339, ¶ 1 (describing two-
step process for modifying based on changed circumstances). We cannot
say the court abused its discretion. See Baker v. Baker, 183 Ariz. 70, 73 (App.
1995) (explaining appellate court presumes that missing portions of the
record support the superior court’s decision).

                               CONCLUSION

¶10           For the reasons stated, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                         3